      Case: 1:20-cv-00577 Document #: 1 Filed: 01/24/20 Page 1 of 22 PageID #:1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

STEVEN VANCE, for himself and others          )
similarly situated,                           )
                                              )
       Plaintiff,                             )        Case No. _________________
                                              )
v.                                            )
                                              )        CLASS ACTION COMPLAINT
INTERNATIONAL            BUSINESS    MACHINES )
CORPORATION,                                  )        JURY TRIAL DEMANDED
                                              )
       Defendant.                             )        INJUNCTIVE RELIEF DEMANDED
                                              )
                                              )
                                              )
                                              )
                                              )

                               CLASS ACTION COMPLAINT

       Plaintiff STEVEN VANCE, on behalf of himself and all other similarly situated

individuals (“Plaintiff”), by and through his attorneys, brings this Class Action Complaint

against Defendant INTERNATIONAL BUSINESS MACHINES CORPORATION (“IBM”) and

alleges the following:

                                      INTRODUCTION

       1.      Every individual has a unique facial geometry that can be captured, stored, and

ultimately used to identify him or her, much like a fingerprint. This and other unique identifying

features derived from a person’s body are known as “biometric identifiers.”

       2.      Since 2008, Illinois’ Biometric Information Privacy Act (BIPA), 740 ILCS §14/1,

et seq., has prohibited the collection, storage, or dissemination of biometric identifiers and

information without disclosure and consent. BIPA also requires private entities that possess



                                                1
      Case: 1:20-cv-00577 Document #: 1 Filed: 01/24/20 Page 2 of 22 PageID #:1




biometric identifiers to adopt retention and destruction policies and to take measures to prevent

the release of such information.

       3.      As the Illinois legislature recognized in its legislative findings, “[b]iometrics are

unlike other unique identifiers that are used to access finances or other sensitive information. For

example, social security numbers, when compromised, can be changed. Biometrics, however, are

biologically unique to the individual; therefore, once compromised, the individual has no

recourse, is at heightened risk for identity theft, and is likely to withdraw from biometric-

facilitated transactions.” 750 ILCS § 14/5(c).

       4.      Defendant IBM, a multinational technology company headquartered in New York

state, collected, stored, and disseminated the unique facial measurements of thousands of Illinois

citizens in flagrant violation of BIPA’s requirements. Using a set of images from the photo-

sharing service Flickr, Defendant scanned the facial geometries of approximately one million

individuals and built a database containing each of their unique “craniofacial measurements.”

Defendant then released this database to third parties.

       5.      Defendant IBM did all of this without advising any of the affected individuals that

their biometric identifiers were being collected, informing them of the purpose for which the

biometric identifiers were being collected, or seeking or obtaining their consent for such

collection. Defendants also failed to adopt any policy whatsoever to govern their retention or

destruction of the data. Each of these actions constitutes a distinct violation of BIPA.

       6.      But Defendant IBM went even further, sharing this immutable, identifying

information about each individual with third-party researchers, once again without consent. As a

direct result of IBM’s actions, these individualized facial measurements could be tied back to the

Flickr accounts that originally posted the originating photos. This in turn would make it possible



                                                 2
      Case: 1:20-cv-00577 Document #: 1 Filed: 01/24/20 Page 3 of 22 PageID #:1




for third parties to connect the individual whose biometrics were collected to other photos in

which they appeared and other individuals appearing in those photos with them, subjecting them

to increased surveillance, stalking, identity theft, and other invasions of privacy and fraud.

       7.      As the Illinois legislature recognized, and the Illinois Supreme Court confirmed in

Rosenbach v. Six Flags Entertainment Corp., 2019 IL 123186 (Jan. 24, 2019), the harm to

Plaintiff and Class Members has already occurred. Their biometric identifiers are no longer

under their control and are available to a potentially unlimited range of unknown individuals for

whatever uses they please.

       8.      Defendant IBM directly profits from this unlawful use of Plaintiff’s and Class

Members’ data. On information and belief, IBM used the biometric identifiers and information

of Plaintiff and Class Members to improve its own facial recognition products and to cement its

market-leading position in artificial intelligence. From 2016 to 2018, IBM derived more revenue

from artificial intelligence than any other company in the world. In 2018 alone, IBM’s revenue

from artificial intelligence products totaled more than $2.5 billion. Those products include IBM

Watson Visual Recognition, which clients can use to estimate the age and gender of people

depicted in images and, in some instances, identify specific individuals. IBM owns the

intellectual property developed by its researchers and will not disclose the data sets used to train

its Watson products.

       9.      As businesses worldwide compete to develop ever more advanced facial

recognition technology, the race for data imperils the privacy of individuals everywhere. Illinois

decided that given the risks of unwanted data collection and disclosure, its citizens needed to be

the ultimate decision-makers over the fate of their unique biometric identifiers. Defendant IBM’s

actions robbed Plaintiff and Class Members of that power.



                                                  3
      Case: 1:20-cv-00577 Document #: 1 Filed: 01/24/20 Page 4 of 22 PageID #:1




        10.    Plaintiff brings this Complaint seeking a declaration that Defendant IBM’s

conduct here violated BIPA; an injunction ordering that IBM delete the relevant data, inform

recipients of the data that was obtained unlawfully, and claw back the data from any third parties

to whom it was disseminated; and liquidated damages of $5,000 per BIPA violation, along with

attorneys’ fees and costs.

                                           PARTIES

        11.    Plaintiff STEVEN VANCE is an Illinois resident residing in the Northern District

of Illinois.

        12.    Defendant IBM is a New York corporation, headquartered in New York.

                                JURISDICTION AND VENUE

        13.    This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§ 1332(d). The named Plaintiff is a citizen of a state different from Defendant. Because it is

estimated that the Class will have over 10,000 members and each willful violation of BIPA is

punishable by liquidated damages of $5,000, the amount sought by the Class easily exceeds the

minimum of $5,000,000.

        14.    This Court has personal jurisdiction over Defendant IBM because IBM used and

disseminated data derived directly from Illinois-based Flickr accounts and exposed residents of

Illinois to ongoing privacy risks within the state based on the collection and disclosure of their

biometric data. Furthermore, many of the photographs IBM used for its unlawful extraction of

biometric data were created in Illinois, uploaded from Illinois, and/or managed via Illinois-based

user accounts, computers, and mobile devices. Both because of the scope of the project and the

geotagging of a large percentage of affected photographs, IBM knew that its extraction of

biometric identifiers and information would injure citizens living here. IBM knew or had reason



                                                4
       Case: 1:20-cv-00577 Document #: 1 Filed: 01/24/20 Page 5 of 22 PageID #:1




to know that collecting biometric data without consent would deprive Illinois citizens of their

statutorily-protected privacy rights, neutralize Illinois citizens’ ability to control access to their

biometric identifiers and information via their Illinois-managed devices, and expose Illinois

citizens to potential surveillance and other privacy harms as they went about their lives within

the state. IBM also has had a large and continuous presence in Illinois for many years, with a

regional headquarters and hundreds of employees in Chicago. IBM has a registered agent in

Illinois.

         15.   Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the

acts or omissions giving rise to the claim occurred in Illinois. Alternatively, venue is proper

under 28 U.S.C. § 1391(b)(3) because this Court has personal jurisdiction over Defendant.

                             ILLINIOIS BIOMETRIC PRIVACY LAWS

         16.   According to BIPA, “[b]iometrics are unlike other unique identifiers that are used

to access finances or other sensitive information. For example, social security numbers, when

compromised, can be changed. Biometrics, however, are biologically unique to the individual;

therefore, once compromised, the individual has no recourse, is at heightened risk for identity

theft, and is likely to withdraw from biometric-facilitated transactions.” 740 ILCS § 14/5(c).

         17.   BIPA seeks to safeguard individuals’ biometric identifiers and information.

         18.   Biometric identifiers include a scan of an individual’s face geometry. 740 ILCS §

14/10.

         19.   Biometric information is “any information . . . based on an individual’s biometric

identifier used to identify an individual.” 740 ILCS § 14/10.

         20.   Pursuant to BIPA, a private entity, such as Defendant IBM, is: (a) prohibited

from collecting or otherwise obtaining an individual’s biometric identifiers and information



                                                  5
      Case: 1:20-cv-00577 Document #: 1 Filed: 01/24/20 Page 6 of 22 PageID #:1




without providing written notice and obtaining a written release; (b) prohibited from selling,

leasing, trading or otherwise profiting from an individual’s biometric identifiers and information;

(c) prohibited from disclosing, redisclosing or otherwise disseminating an individual’s biometric

identifier or information unless specifically allowed by the statute; and (d) required to develop a

written policy, made available to the public, that establishes a retention schedule and guidelines

for permanently destroying biometric identifiers and information. 740 ILCS § 14/15.

       21.     BIPA provides for a private right of action and allows a prevailing party to

recover liquidated damages in the amount of: (a) $1,000 or actual damages, whichever is greater,

for negligent violations of its provisions; and (b) $5,000 or actual damages, whichever is greater,

for intentional or reckless violations of its provisions. 740 ILCS § 14/20. BIPA also allows for

the recovery of attorneys’ fees and costs and injunctive relief. 740 ILCS § 14/20.

                                             ALLEGATIONS

I.     Allegations Related to Plaintiff

       22.     Plaintiff is and has been an Illinois resident at all relevant times.

       23.     Plaintiff has been a member of Flickr since 2006.

       24.     In 2008, plaintiff uploaded a photo of himself and two family members to Flickr

from his computer in Illinois.

       25.     At no time before, during, or after the uploading of the photo did Flickr or Yahoo

advise plaintiff that his facial geometry would be scanned or that his photo would be made

available to others for such purposes.

       26.     The IBM dataset included 61 of Plaintiff’s photos, including the above-referenced

photo of himself and two family members, along with the unique, individualized measurements

of Plaintiff’s facial geometry



                                                  6
      Case: 1:20-cv-00577 Document #: 1 Filed: 01/24/20 Page 7 of 22 PageID #:1




       27.     Defendant IBM never advised Plaintiff that it was scanning his facial geometry,

never informed Plaintiff of the purpose for which it was collecting such data, and never sought,

nor received, his consent before doing so. Defendant also failed to seek Plaintiff’s consent before

disclosing his biometric identifiers and information to third parties.

       28.     Plaintiff would not have consented to the collection, storage, or dissemination of

his biometric identifiers and information, and was injured when defendant deprived him of his

legally protected right to control when, how, and to whom such information is disclosed.

II.    Defendant IBM’s Unlawful Conduct

       29.     In 2014, Yahoo, then the parent company of Flickr, released to the public over 99

million photos uploaded by Flickr users as part of a single, downloadable dataset called

YFC100M (“Flickr dataset”). Each image in the Flickr dataset—identified via a URL—came

with information that identified the Flickr account that uploaded the picture. For many photos,

the dataset also contained information about the geographic location where the photo was taken

as well as “tags” users applied to the photos to describe their content.

       30.     Images of Plaintiff’s and Class Member’s faces were among the photos in the

dataset released by Yahoo.

       31.     Yahoo did not receive consent from either the uploaders or subjects of the

photographs before releasing them as part of the Flickr dataset. Yahoo also never advised

Plaintiff or Class Members that the images would be used to develop facial recognition

technology, which was one of Yahoo’s announced goals in releasing the dataset.

       32.     Using the Flickr dataset, Defendant IBM selected a subset of approximately one

million frontal-facing images of human faces that were clear enough to permit further analysis.

This subset included images of Plaintiff’s and Class Member’s faces.



                                                  7
        Case: 1:20-cv-00577 Document #: 1 Filed: 01/24/20 Page 8 of 22 PageID #:1




         33.   For each such face, Defendant IBM extracted “craniofacial measures” based on

“68 face key-points.” Those measures included “craniofacial distances, areas and ratios, facial

symmetry and contrast, [and] skin color.” IBM generated these unique, individualized

measurements for Plaintiff and Class Members without seeking or receiving consent from any of

them. By doing so, IBM collected, captured, and obtained Plaintiff’s and Class Member’s

biometric identifiers in violation of 740 ILCS § 14/15(b)(3).

         34.   Defendant IBM not only failed to seek consent before extracting unique facial

measurements corresponding to Plaintiff and each Class Member, but also neglected even to

inform Plaintiff or Class Members that such information was being collected or stored at all. It

also failed to disclose the purpose and length of term for which such information was being

collected, stored, and used. These failures to disclose are violations of 740 ILCS § 14/15(b)(1)-

(2).

         35.   Defendant IBM then took a further step that that caused an even more serious

violation of Plaintiff’s and Class Members’ privacy, one they may never be able to fully remedy.

In 2019, IBM released its own “Diversity in Faces” dataset (“IBM dataset”) to third party

researchers. For each of the one million photos IBM used for its research, the dataset that IBM

released included a “comprehensive set of annotations of intrinsic facial features that includes

craniofacial distances, areas and ratios, facial symmetry and contrast, skin color,” among other

data.

         36.   All of the images in the IBM dataset could be traced back to the individual Flickr

users that posted them.




                                                8
      Case: 1:20-cv-00577 Document #: 1 Filed: 01/24/20 Page 9 of 22 PageID #:1




       37.     Put simply, Defendant IBM disclosed and disseminated the very biometric

identifiers and information that it had illegally obtained, and did so once again without receiving

authorization to do so. IBM thereby violated 740 ILCS § 14/15(d).

       38.     To this day, Plaintiff and Class Members do not know which individuals or

entities have accessed, stored, or made use of their unique, identifying facial measurements.

BIPA was enacted to prevent precisely this sort of unbounded—and potentially irreversible--

disclosure of biometric identifiers.

       39.     BIPA also contains a standalone requirement for a private entity in possession of

a biometric identifier to use a reasonable standard of care to protect it from disclosure. Defendant

IBM flouted this requirement by doing precisely the opposite: affirmatively releasing the

information. IBM’s failure to take any steps to prevent disclosure of individualized scans of

facial geometry is itself a violation of 740 ILCS § 14/15(e).

       40.     While remaining in possession of Plaintiff’s and Class Members’ biometric

identifiers and information, Defendant IBM has also failed to adopt a retention schedule or

guidelines for permanently destroying such identifiers once the initial purpose for collecting

them has been satisfied. This is a violation of 740 ILCS § 14/15(a).

       41.     All of Defendant IBM’s above-mentioned violations of BIPA were willful.

Pursuant to 740 ILCS § 14/20(2), Plaintiff and Class Members seek $5,000 for each such

violation.

       42.     In the alternative, each such violation resulted from Defendant IBM’s negligence.

Plaintiff and Class Members seek $1,000 for each negligent violation. 740 ILCS § 14/20(1).

       43.     Defendant IBM profited by its unlawful collection, use, and dissemination of

Plaintiff’s and Class Member’s biometric data, including but not exclusively by: (a) developing



                                                 9
     Case: 1:20-cv-00577 Document #: 1 Filed: 01/24/20 Page 10 of 22 PageID #:1




and improving its own facial recognition technology using the insights gleaned from the data and

the algorithms trained on it, and (b) cementing its brand and leading economic position within

the market for artificial intelligence products.

                 III.   Plaintiff’s and Class Members Injuries and Damages

       44.       As a result of Defendant IBM’s unlawful conduct, as alleged herein, Plaintiff and

Class Members have suffered and will continue to suffer severe consequences. Defendant’s

conduct has resulted in, among other things: (a) Plaintiff’s and Class Members’ unalterable

biometric identifiers and information being collected, stored, and disseminated without their

permission; and (b) Plaintiff and Class Members being deprived of the very control over their

biometric identifiers and information that BIPA was designed to protect.           As a result of

Defendant’s misconduct, Plaintiff and Class Members have no recourse for the fact that their

biologically unique information has been compromised. Moreover, Plaintiff and Class Members

are at heightened risk for identity theft, stalking, surveillance, and other potential injuries, are

likely to withdraw from biometric-facilitated transactions and other facially-mediated electronic

participation.

                               CLASS ACTION ALLEGATIONS

       45.       Plaintiff brings this action on behalf of himself as a class action under Federal

Rule of Civil Procedure 23, seeking damages and equitable relief on behalf of the following

Class for which Plaintiff seeks certification:

       Class: All Illinois residents depicted in photos on the Flickr photo-sharing service whose
       images and whose biometric identifiers or information were captured, collected, obtained,
       stored, disclosed, redisclosed or disseminated by Defendant IBM.

       46.       Excluded from the Class are: (a) Defendant IBM; (b) any parent, affiliate or

subsidiary of Defendant IBM; (c) any entity in which Defendant IBM has a controlling interest;



                                                   10
     Case: 1:20-cv-00577 Document #: 1 Filed: 01/24/20 Page 11 of 22 PageID #:1




(d) any of Defendant IBM’s officers or directors; or (e) any successor or assign of Defendant

IBM. Also excluded are any judge or court personnel assigned to this case and members of their

immediate families.

       47.      Plaintiff reserves the right to amend or modify the class definitions with greater

specificity or division after having had an opportunity to conduct discovery.

       48.      Numerosity. While the exact number of Class members is not known at this

time, Defendant collected, stored, and disseminated biometric identifiers associated with almost

one million images of faces culled from Flickr. Research suggests that over 30 percent of Flickr

images are uploaded from the United States. If we assume that Illinois residents represent a

proportional share of that total, the total number of plaintiffs in the Class would likely reach at

least several thousand individuals. Consistent with Rule 23(a)(1), the proposed Class is therefore

so numerous that joinder of all members is impracticable. Class Members may be identified

through objective means, including objective data available to Defendant IBM regarding the

images it used and the Flickr accounts with which they were associated. Class Members may be

notified of the pendency of this action by recognized, Court-approved notice dissemination

methods, which may include U.S. mail, electronic mail, internet postings, social media and/or

published notice

       49.      Commonality and predominance. Common questions of law and fact exist as

to all Class Members. These common questions of law or fact predominate over any questions

affecting only individual members of the proposed Class. Common questions include, but are

not limited to the following:

             a. Whether Defendant IBM collected the biometric identifiers or information of

                Plaintiff and Class Members;



                                                11
     Case: 1:20-cv-00577 Document #: 1 Filed: 01/24/20 Page 12 of 22 PageID #:1




           b. Whether Defendant IBM stored the biometric identifiers or information of

              Plaintiff and Class Members;

           c. Whether Defendant IBM disseminated or disclosed the biometric identifiers or

              information of Plaintiff and Class Members;

           d. Whether Defendant IBM sold or profited from the biometric identifiers or

              information of Plaintiff and Class Members;

           e. Whether Defendant IBM provided the notice required by BIPA before collecting,

              storing, disseminating, or disclosing the biometric identifiers or information of

              Plaintiff and Class Members;

           f. Whether Defendant IBM obtained written releases from Plaintiff or Class

              Members before collecting, storing, disseminating, or disclosing their biometric

              identifiers or information;

           g. Whether Defendant IBM had in place – and disclosed to the public – the written

              retention and destruction policies required by BIPA;

           h. Whether Plaintiff and Class Members suffered damages as a proximate result of

              Defendant IBM; and

           i. Whether Plaintiff and Class Members are entitled to damages, equitable relief and

              other relief.

Moreover, based on Defendant IBM’s public statements, there is no reason to believe it treated

any of the images on which it performed a facial geometry scan differently from any others in

terms of obtaining the images, the information collected, the disclosures provided or not

provided, the consent obtained or not obtained, the dissemination of the biometric scans to third

parties, or the existence or nonexistence of a retention and destruction schedule. In short,



                                               12
     Case: 1:20-cv-00577 Document #: 1 Filed: 01/24/20 Page 13 of 22 PageID #:1




whether IBM violated BIPA’s requirements is a question that can uniformly be answered for all

Class Members, including Plaintiff.

       50.     Typicality. Plaintiff’s claims are typical of the claims of the Class he seeks to

represent because Plaintiff and all members of the proposed Class have suffered similar injuries

as a result of the same practices alleged herein. Plaintiff has no interests to advance adverse to

the interests of the other members of the proposed Class.

       51.     Adequacy.     Plaintiff will fairly and adequately protect the interests of the

proposed Class and has retained as his counsel attorneys experienced in class actions and

complex litigation.

       52.     Superiority. A class action is superior to other available means for the fair and

efficient adjudication of this dispute.   The injury suffered by each Class Member, while

meaningful on an individual basis, may not of such magnitude as to make the prosecution of

individual actions against Defendants economically feasible. Even if Class Members could

afford individual litigation, those actions would put immeasurable strain on the court system.

Moreover, individual litigation of the legal and factual issues of the case would increase the

delay and expense to all parties and the court system. A class action, however, presents far fewer

management difficulties and provides the benefit of single adjudication, economy of scale and

comprehensive supervision by a single court.

       53.     In the alternative, the proposed Class may be certified because:

               a.     The prosecution of separate actions by each individual member of the

                      proposed Class would create a risk of inconsistent adjudications, which

                      could establish incompatible standards of conduct for Defendant IBM;




                                               13
     Case: 1:20-cv-00577 Document #: 1 Filed: 01/24/20 Page 14 of 22 PageID #:1




                b.        The prosecution of individual actions could result in adjudications that as

                          a practical matter would be dispositive of the interests of non-party Class

                          Members or which would substantially impair their ability to protect their

                          interests; and

                c.        Defendant IBM acted or refused to act on grounds generally applicable to

                          the proposed Class, thereby making final and injunctive relief appropriate

                          with respect to members of the proposed Class.

        54.     Pursuant to Rule 23(c)(4), particular issues are appropriate for certification –

namely the issues described in paragraph 49, above, because resolution of such issues would

advance the disposition of the matter and the parties’ interests therein.

                                           CLAIMS FOR RELIEF

                                              COUNT ONE

                          (VIOLATION OF BIPA – 740 ILCS § 14/15(c))

        55.     Plaintiff restates and realleges all paragraphs of this Complaint, as though fully

set forth herein.

        56.     As alleged above, Defendant IBM violated BIPA by unlawfully profiting from an

individual’s biometric identifier or biometric information, including the biometric identifiers and

information of Plaintiff and Class Members.

        57.     Defendant IBM’s violation of BIPA was intentional or reckless or, pleaded in the

alternative, negligent.

        58.     As a direct and proximate result of Defendant IBM’s violations of BIPA, Plaintiff

and Class Members have suffered and will continue to suffer injury.




                                                   14
     Case: 1:20-cv-00577 Document #: 1 Filed: 01/24/20 Page 15 of 22 PageID #:1




       59.      Plaintiff and Class Members seek as monetary relief the greater of $5,000 or

actual damages or, pleaded in the alternative, $1,000 or actual damages.

       60.      Unless and until enjoined and restrained by order of this Court, Defendant IBM’s

wrongful conduct will continue to cause great and irreparable injury to Plaintiff and Class

Members in that their biometric identifiers and information can be viewed and used by

unauthorized persons. Plaintiff and Class Members have no adequate remedy at law for the

injuries in that a judgment for monetary damages will not end the misuse of Plaintiff’s and Class

Members’ biometric identifiers and information.

       61.      Plaintiff and Class Members also seek punitive damages, injunctive relief and the

reasonable attorney’s fees, costs and expenses relating to this action.

                                    COUNT TWO
                        (VIOLATION OF BIPA – 740 ILCS § 14/15(d))

       62.      Plaintiff restates and realleges all paragraphs of this complaint as though fully set

forth herein.

       63.      As alleged above, Defendant IBM violated BIPA by disclosing, redisclosing and

otherwise disseminating individuals’ biometric identifiers and information, including the

biometric identifiers and information of Plaintiff and Class Members, even though: (a) neither

the subjects of the biometric identifiers and information nor their authorized representatives

consented to the disclosure or redisclosure; (b) the disclosure or redisclosure did not complete a

financial transaction requested or authorized by the subjects of the biometric identifiers and

information or their authorized representatives; (c) the disclosure or redisclosure was not

required by State or federal law or municipal ordinance; and (d) the disclosure was not required

pursuant to a valid warrant or subpoena issued by a court of competent jurisdiction.




                                                 15
     Case: 1:20-cv-00577 Document #: 1 Filed: 01/24/20 Page 16 of 22 PageID #:1




       64.      Defendant IBM’s violation of BIPA was intentional or reckless or, pleaded in the

alternative, negligent.

       65.      As a direct and proximate result of Defendant IBM’s violations of BIPA, Plaintiff

and Class Members have suffered and will continue to suffer injury.

       66.      Plaintiff and Class Members seek as monetary relief the greater of $5,000 or

actual damages or, pleaded in the alternative, $1,000 or actual damages.

       67.      Unless and until enjoined and restrained by order of this Court, Defendant IBM’s

wrongful conduct will continue to cause great and irreparable injury to Plaintiff and Class

Members in that their biometric identifiers and information can be viewed and used by

unauthorized persons. Plaintiff and Class Members have no adequate remedy at law for the

injuries in that a judgment for monetary damages will not end the misuse of Plaintiff’s and Class

Members’ biometric identifiers and information.

       68.      Plaintiff and Class Members also seek punitive damages, injunctive relief and the

reasonable attorneys’ fees, costs and expenses relating to this action.

                                     COUNT THREE
                          (VIOLATION OF BIPA – 740 ILCS § 14/15(b))

       69.      Plaintiff restates and realleges all paragraphs of the Complaint as though fully set

forth herein.

       70.      As alleged in paragraphs above, Defendant IBM violated BIPA by failing to

develop a written policy that it made available to the public that established a retention schedule

and guidelines for permanently destroying biometric identifiers and information.

       71.      Defendant IBM’s violation of BIPA was intentional or reckless or, pleaded in the

alternative, negligent.




                                                 16
     Case: 1:20-cv-00577 Document #: 1 Filed: 01/24/20 Page 17 of 22 PageID #:1




       72.      As a direct and proximate result of Defendant IBM’s violations of BIPA, Plaintiff

and Class Members have suffered and will continue to suffer injury.

       73.      Plaintiff and Class Members seek as monetary relief the greater of $5,000 or

actual damages or, pleaded in the alternative, $1,000 or actual damages.

       74.      Unless and until enjoined and restrained by order of this Court, Defendant IBM’s

wrongful conduct will continue to cause great and irreparable injury to Plaintiff and Class

Members in that their biometric identifiers and information can be viewed and used by

unauthorized persons. Plaintiff and Class Members have no adequate remedy at law for the

injuries in that a judgment for monetary damages will not end the misuse of Plaintiff’s and Class

Members’ biometric identifiers and information.

       75.      Plaintiff and Class Members also seek punitive damages, injunctive relief and the

reasonable attorney’s fees, costs and expenses relating to this action.

                                      COUNT FOUR
                          (VIOLATION OF BIPA – 740 ILCS § 14/15(a))

       76.      Plaintiff restates and realleges all paragraphs of this Complaint as though fully set

forth herein.

       77.      As alleged in paragraphs above, Defendant IBM violated BIPA by collecting or

otherwise obtaining individuals’ biometric identifiers and information, including the biometric

identifiers and information of Plaintiff and Class Members, without providing the requisite

written information and without obtaining the requisite written release.

       78.      Defendant’s violation of BIPA was intentional or reckless or, pleaded in the

alternative, negligent.

       79.      As a direct and proximate result of Defendant IBM’s violations of BIPA, Plaintiff

and Class Members have suffered and will continue to suffer injury.

                                                 17
     Case: 1:20-cv-00577 Document #: 1 Filed: 01/24/20 Page 18 of 22 PageID #:1




       80.      Plaintiff and Class Members seek as monetary relief the greater of $5,000 or

actual damages or, pleaded in the alternative, $1,000 or actual damages.

       81.      Unless and until enjoined and restrained by order of this Court, Defendant IBM’s

wrongful conduct will continue to cause great and irreparable injury to Plaintiff and Class

Members in that their biometric identifiers and information can be viewed and used by

unauthorized persons. Plaintiff and Class Members have no adequate remedy at law for the

injuries in that a judgment for monetary damages will not end the misuse of Plaintiff’s and Class

Members’ biometric identifiers and information.

       82.      Plaintiff and Class Members also seek punitive damages, injunctive relief and the

reasonable attorney’s fees, costs and expenses relating to this action.

                                        COUNT FIVE
                                   (UNJUST ENRICHMENT)

       83.      Plaintiff restates and realleges all paragraphs of this Complaint as though fully set

forth herein.

       84.      Defendant IBM obtained a monetary benefit from Plaintiff and Class Members to

their detriment. IBM did so by profiting off of the covert collection of the biometric identifiers

and information of Plaintiff and Class Members, while exposing Plaintiff and Class Members to

a heightened risk of privacy harms and depriving them of their control over their biometric data,

       85.      Plaintiff and Class Members did not authorize Defendant IBM to collect, store,

disclose, redisclose, disseminate, or otherwise profit off their biometric identifiers and

information.

       86.      Defendant IBM appreciated, accepted and retained the benefit bestowed upon

them under inequitable and unjust circumstances arising from Defendant IBM’s conduct toward

Plaintiff and Class Members as described herein.

                                                 18
     Case: 1:20-cv-00577 Document #: 1 Filed: 01/24/20 Page 19 of 22 PageID #:1




        87.     Defendant IBM sold, leased, traded and otherwise profited from – and caused to

be sold, leased, traded and otherwise profited from – Plaintiff’s and Class Members’ biometric

identifiers and information and did not provide full compensation for the benefit received from

Plaintiff and Class Members.

        88.     Defendant IBM acquired and caused to be acquired Plaintiff’s and Class

Members’ biometric identifiers and information through inequitable means in that they extracted

biometric data from Plaintiff’s and Class Members’ online photos without permission and in

violation of Illinois law.

        89.     Plaintiff and Class Members have no adequate remedy at law.

        90.     Under the circumstances, it would be unjust and unfair for Defendant IBM to be

permitted to retain any of the benefits obtained from Plaintiff and Class Members.

        91.     Under the principles of equity and good conscience, Defendant IBM should not

be permitted to retain the biometric identifiers and information belonging to Plaintiff and Class

Members because Defendant unlawfully obtained that information.

        92.     Defendant IBM should be compelled to disgorge into a common fund or

constructive trust, for the benefit of Plaintiff and Class Members, proceeds that it unjustly

received from the collection, use, or dissemination of Plaintiff’s and Class Members’ personal

information, including but not limited to the value of the intellectual property derived therefrom.

                                         COUNT SIX
                                     INJUNCTIVE RELIEF

        93.     Plaintiff restates and realleges all paragraphs of this Complaint as though fully set

forth herein.




                                                 19
     Case: 1:20-cv-00577 Document #: 1 Filed: 01/24/20 Page 20 of 22 PageID #:1




       94.     Plaintiff and Class Members have clear and ascertainable rights in need of

protection – namely: (a) the right to have Defendant IBM abide by their obligations under BIPA;

(b) the right to control their biometric identifiers and information; and (c) the right to privacy.

       95.     Plaintiff and Class Members have no adequate remedy at law because a legal

remedy cannot retrieve the biometric identifiers and information that Defendant IBM unlawfully

collected, retained, disclosed, disseminated, and otherwise profited from, and cannot end the

invasion of privacy caused by Defendant IBM’s conduct.

       96.     Plaintiff and Class Members will suffer irreparable harm, as alleged herein, from

Defendants if their conduct is not so restrained, requiring injunctive relief.

       97.     Plaintiff and Class Members are likely to succeed on the merits because, as

alleged herein, Defendant IBM unlawfully collected, stored, disseminated, and otherwise

profited from Plaintiff’s and Class Members’ biometric identifiers and information despite being

prohibited from doing so.

       98.     Plaintiff and Class Members seek injunctive relief: (a) barring Defendant IBM

from any further use of Plaintiff’s and Class Members’ biometric identifiers and information; (b)

barring Defendant IBM from continuing to collect, capture or otherwise obtain Plaintiff’s and

Class Member’s biometric identifiers and information; and (c) requiring Defendant IBM to

delete and destroy Plaintiff’s and Class Members’ biometric identifiers and information.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Steven Vance, on behalf of himself and on behalf of the Class,

respectfully seeks from the Court the following relief:

               a.   Certification of the Class as requested herein;




                                                  20
     Case: 1:20-cv-00577 Document #: 1 Filed: 01/24/20 Page 21 of 22 PageID #:1




              b.   Appointment of Plaintiff as Class representative and his undersigned counsel

                   as Class counsel;

              c.   Award Plaintiff and members of the proposed Class damages, including

                   statutory and punitive damages;

              d.   Award Plaintiff and the proposed Class an order requiring deletion of

                   unlawfully obtained biometric data;

              e.   Award Plaintiff and members of the proposed Class equitable, injunctive and

                   declaratory relief, including the enjoining of Defendant IBM from any

                   further use of individuals’ biometric identifiers and information; from

                   continuing its business practices, as alleged herein; and requiring the deletion

                   of all biometric identifiers and information in its possession, custody and

                   control;

              f.   Award Plaintiff and members of the proposed Class pre-judgment and post-

                   judgment interest as permitted by law;

              g.   Award Plaintiff and members of the proposed Class reasonable attorneys’

                   fees and costs of suit, including expert witness fees; and

              h.   Award Plaintiffs and members of the proposed Class any further relief the

                   Court deems proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a jury trial on all claims so triable.

Dated: January 24, 2020

                                                      Respectfully submitted,

                                                      /s/ Scott R. Drury
                                                      SCOTT R. DRURY

                                                 21
     Case: 1:20-cv-00577 Document #: 1 Filed: 01/24/20 Page 22 of 22 PageID #:1




Arthur Loevy
Michael Kanovitz
Jon Loevy
Scott R. Drury
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, Illinois 60607
312.243.5900
arthur@loevy.com
mike@loevy.com
jon@loevy.com
drury@loevy.com




                                        22
